Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,339,595 (‘595 hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the current application are anticipated by claims 1-21 of ‘595.
With respect to claims 1,8,14, the combination of claims 1,2,9 and 16 of ‘595 discloses all the claimed limitations.
With respect to claims 2-7,9-13,15-20, claims 3-8,10-15 of ‘595 disclose all the claimed limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adulhalim et al (2006/0132807) in view of Boef et al (EP 1 628 164).
With respect to claim 1, Adulhalim discloses a method comprising: illuminating 82 (fig 11a) a composite grating 91 (fig 11a) on a surface of a substrate under a normal angle of incidence (normal to the surface 91), the composite grating comprising first 13 (fig 2a) and second 15 (fig 2a) superimposed gratings with similar pitch ("Pitch", fig 2a); measuring 107 (fig 11a) a first intensity of a first diffracted beam 93 (fig 11a) from the composite grating; and measuring a second intensity of a second diffracted beam 95 (fig 11a) from the composite grating, determining an overlay error between the first and second gratings based on the first and second measured intensities (paragraphs [0010] - [0011]).
Adulhalim does not disclose the composite grating being biased with a first shift in a shift direction along a grating direction; an additional composite grating comprising third and fourth gratings having a substantially identical pitch as the first and second gratings and the additional composite grating being biased with a second shift in the shift direction along the grating direction, the first shift being equal to but with opposite sign than the second shift. Boef discloses a method for measuring an overlay error comprising: a composite grating being biased with a first shift in a shift direction along a grating direction; an additional composite grating comprising third and fourth gratings having a substantially identical pitch as the first and second gratings and the additional composite grating being biased with a second shift in the shift direction along the grating direction, the first shift being equal to but with opposite sign than the second shift (para [0032], “Two grating pairs are used with a deliberate bias of +d and -d in, respectively, the first and second pair. In other words, grating 12 is shifted in one direction in one pair (as shown in Fig. 4) and in the opposite direction in the other pair (not shown). The actual transverse shift between the gratings in each pair is therefore X = OV+d and X2 = OV-d, OV being the overlay 22”). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Adulhalim with the two grating pairs having opposite bias (+d and -d), taught by Boef to facilitate the measurement.

With respect to claims 2, Adulhalim discloses determining an intensity difference between the first intensity and the second intensity (paragraph [0010]), the intensity difference being proportional to the overlay error between the first grating and the second grating (paragraph [0011]).

With respect to claims 3, Adulhalim discloses measuring the first intensity comprises using pattern recognition 115 (fig 11a) to detect the first image of the composite grating obtained by a positive first order diffracted beam (95), and measuring the second intensity comprises using pattern recognition to detect the second image of the composite grating obtained by a negative first order diffracted beam (93).
With respect to claims 4, Adulhalim discloses blocking 131 (fig 11a) diffraction orders other than the first diffraction order.

With respect to claims 5, Adulhalim discloses measuring the first intensity comprises using pattern recognition to detect an image of the composite grating obtained by a zero order diffracted beam, and measuring the second intensity comprises using pattern recognition to detect an image of the composite grating obtained by a zero order diffracted beam (paragraph [0046] or fig 9a).

With respect to claim 6, refer to discussion in claim 1 above for determining the first and second intensity of the diffracted beam and the two grating pairs. Adulhalim does not disclose the fourth grating is on top of the third grating, and measuring the intensity of the first and second beam at an image plane. Since Boef discloses using two grating pairs (para [0032], “Two grating pairs are used with a deliberate bias of +d and -d in, respectively, the first and second pair. In other words, grating 12 is shifted in one direction in one pair (as shown in Fig. 4) and in the opposite direction in the other pair (not shown). The actual transverse shift between the gratings in each pair is therefore X = OV+d and X2 = OV-d, OV being the overlay 22”), the claimed fourth and third grating would have been obvious (because the composite comes with a pair of gratings. The top grating could be considered as the fourth and the bottom grating could be considered as the third grating).
Further, Adulhalim does not explicitly disclose determining the intensity of the diffracted beam at an image plane. Boef discloses a method for determining an overlay error (para [0026]) by detecting the intensity of the refracted beam at an image plane (paras [0084]-[0085]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Adulhalim with the image plane measurement of Boef to make the system more accurate.

With respect to claim 7, Adulhalim does not disclose determining a third intensity of a diffracted beam from the additional composite grating based on a third image of the additional composite grating; determining a fourth intensity of a diffracted beam from the additional composite grating based on a fourth image of the additional composite grating; and determining, using the image detector, the overlay error between the first and second gratings based on the first, second, third, and fourth determined intensities. Boef discloses the claimed limitations (para [0033]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Adulhalim by determining the third and fourth intensity, taught by Boef (para [0033]) to facilitate the measurement.

Claims 8-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adulhalim et al (2006/0132807) in view of Boef et al (EP 1 628 164) and Official Notice.
With respect to claims 8,14, refer to discussion in claim 1 above for the determining an overlay error. Further, Adulhalim discloses a lens 135 (fig 11 a) arranged along an optical path between the substrate position (91) and the image detector (107); and an aperture stop (131 ). Adulhalim discloses using a processing 109 (fig 11 a) for determining the error. Adulhalim does not disclose using a detector for measuring error as claimed. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Adulhalim by combining the processor (109) and the detector (107) into a single element to reduce the size of the system. Further, the Official Notice is taken that using a detector for detecting an overlay error would have been known. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Adulhalim with the known detector for a motivation discussed above.

With respect to claims 9,16, refer to discussion in claim 3 above.

With respect to claim 10, refer to discussion in claim 4 above.

With respect to claims 11,19, Adulhalim discloses the lens comprises an objective (111) lens adjacent to the surface of the substrate (91) and a projection lens (135) adjacent to the image detector, the aperture stop (131) is arranged along the optical path between the objective lens and the projection lens, and the objective lens has a first numerical aperture value and the aperture stop has a second numerical aperture value. Adulhalim does not explicitly disclose the second numerical aperture value being smaller than the first numerical aperture value. However, the Official Notice is taken that using the lens having aperture stop as claimed, would have been known. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Adulhalim with the known lenses having the numerical aperture values as claimed for measuring different type of substrate.

With respect to claims 12,20, refer to discussion in claim 2 above.

With respect to claim 13, refer to discussion in claim 7 above.

With respect to claim 15, Adulhalim discloses an illumination system (82) configured to condition a beam of radiation (117, "polarizer"); a substrate table (91) configured to hold the substrate; and a projection system (111) configured to projected the patterned beam of radiation onto the substrate. Adulhalim does not disclose a patterning device. The Official Notice is taken that the claimed patterning device would have been known in the art. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Adulhalim with the known patterning device to facilitate the measurement.

With respect to claim 17, refer to discussion in claim 4 above.

With respect to claim 18, refer to discussion in claim 5 above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU T NGUYEN whose telephone number is (571)272-2424. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU T NGUYEN/Primary Examiner, Art Unit 2453
08/23/2022